It is pointed out that we have overlooked a finding of the trial court that Madrid, the mortgagor and judgment debtor, "never acquired the legal title * * * (to the property in question) * * * until the 26th day of June, 1924." This fact is of importance.
[4, 5] Appellees' position is that, prior to the acquisition of title, neither the mortgage nor the judgment took effect as a lien; that the judgment lien immediately attached on June 26, 1924; that, even if the mortgage attached on that date as between the immediate parties, it did so as an unrecorded mortgage because of the insufficiency of the description to give constructive notice; and that, as between an unrecorded mortgage and a recorded judgment lien, taking effect simultaneously since Laws 1923, c. 11, took effect, the latter is entitled to priority.
Appellant urges that the finding is equivocal; that it implies a former existing equitable title, executed by the transfer of the legal title; that both the mortgage and the judgment liens formerly existed, effective upon such equitable title; and that their priority was not affected by the acquisition of the legal title. Where this theory would lead us we need not consider. We cannot so construe the finding. We are bound to construe it liberally in support of the judgment. Board of Trustees v. Garcia, 32 N.M. 124, 252 P. 478; Guaranty Banking Corporation v. Western Ice  Bottling Co., 28 N.M. 19, 205 P. 728. As our inquiry is limited to the sufficiency of the findings to support the judgment, we have here in question a mortgage *Page 308 
given upon property not owned at the time, but subsequently acquired.
[6] Appellant contends that a mortgage given upon property not owned will take effect upon the acquisition of the property. This principle, if correct, cannot aid him unless the mortgage, at the time of taking effect, was sufficient to give constructive notice. Appellant contends that it was. Unfortunately, however, the extrinsic facts upon which he places reliance are not included in the findings. We can only compare the correct description with the erroneous. Manifestly, we cannot say that the incorrect description was so obviously an error as not to affect the record as constructive notice.
So it seems that we made improper disposition of the appeal. The motion for rehearing is granted, and, as no further argument seems necessary, the judgment will be affirmed, and the cause remanded. It is so ordered.
PARKER, C.J., concurs.
BICKLEY, J., not participating.